Name: 2008/466/EC: Commission Decision of 19Ã June 2008 concerning the financial contribution by the Community, for the year 2008, towards pilot projects and preparatory actions in the field of animal welfare
 Type: Decision
 Subject Matter: organisation of transport;  environmental policy;  EU finance;  agricultural activity
 Date Published: 2008-06-20

 20.6.2008 EN Official Journal of the European Union L 161/41 COMMISSION DECISION of 19 June 2008 concerning the financial contribution by the Community, for the year 2008, towards pilot projects and preparatory actions in the field of animal welfare (2008/466/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (1), and in particular Article 49(6), points (a) and (b) thereof, Having regard to Regulation (EC, Euratom) No 2342/2002 of the Commission of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 90 thereof, Whereas: (1) This Decision constitutes a financing decision within the meaning of Article 75 of Regulation (EC, Euratom) No 1605/2002 and of Article 90 of Regulation (EC, Euratom) No 2342/2002. (2) The Community Action Plan on the Protection and Welfare of Animals 2006-2010 identifies as one area of action the upgrading existing minimum standards for animal protection and welfare in line with new scientific evidence and socioeconomic assessments as well as securing efficient enforcement (3). (3) The European Parliament allocated EUR 4 million in the 2008 Community budget to a preparatory action on control posts (resting points). The present network of control posts does not meet the actual needs of transporters as control posts are missing in certain locations and a number of existing control posts are of poor quality standards despite official controls. (4) There is a need to determine, through stakeholders consultation and technical expertise, quality criteria for control posts as defined in the Community legislation and which strategies European wide should be developed to improve their use by transporters. A preparatory action including the building or renovating of high standard control posts in at least three Member States which have significant traffic flows of animals should be launched. (5) The European Parliament allocated EUR 1 million in the 2008 Community budget to launch a pilot project in order to develop improved animal production methods and to focus on alternatives to the castration of pigs and alternatives to the dehorning of cattle. (6) Concerning pig castration, this pilot project should complement ongoing research on castration and focus on its practical consequences by developing a programme establishing a European harmonised method to detect boar taint at the slaughter line under commercial conditions and to assess the commercial aspects of marketing meat from non-castrated animals. The development of such methods will encourage farmers to raise uncastrated animals and establish reliable and consistent data for further development of different alternatives to surgical castration (immunocastration, in particular). A second part of the study will look in depth into alternatives to the dehorning of cattle. (7) One project is foreseen to perform the preparatory action and one action for the pilot project. The financing of these actions should be subject to a single decision. (8) These actions are to form part of the further development of Community animal welfare legislation and will also support the actions identified in the Community Action Plan on the Protection and Welfare of Animals 2006-2010 (4), HAS DECIDED AS FOLLOWS: Article 1 The preparatory action referred to in the Annex are approved and shall be financed through the budget line 17 04 03 03 of the budget of the European Communities for 2008 up to a maximum of EUR 4 000 000. Article 2 The pilot project referred to in the Annex is approved and shall be financed through the budget line 17 01 04 06 of the budget of the European Communities for 2008 up to a maximum of EUR 1 000 000. Done at Brussels, 19 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 248, 16.9.2002, p. 1. Regulation as last amended by Regulation (EC) No 1525/2007 (OJ L 343, 27.12.2007, p. 9). (2) OJ L 357, 31.12.2002, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 478/2007 (OJ L 111, 28.4.2007, p. 13). (3) http://ec.europa.eu/food/animal/welfare/com_action_plan230106_en.pdf (4) Communication from the Commission to the European Parliament and the Council on a Community Action Plan on the Protection and Welfare of Animals 2006-2010, COM(2006) 13 final. ANNEX Domain: Food safety, animal health and welfare and zootechnics I. Preparatory Action under budget line 17 04 03 03 Legal basis: Article 49(6) point (b) of Council Regulation (EC, Euratom) No 1605/2002 1. Criteria for applicants Applications will be restricted to the following target organisations: consortium of partners covering at least:  one competent authority of a Member State of the EU in charge of the approval of control posts according to Regulation (EC) No 1255/1997,  one research group specialised at least on applied farm animal welfare sciences, and  one NGO internationally active for animal welfare in at least the EU. 2. Selection criteria  Financial capacity of the applicant Applicants must show that they have the financial capacity to carry out the operation to be financed. Applicants must provide evidence of availability of the own resources needed, to complement the co-financing of the Community required.  Technical and professional capacity of the applicant Applicants must have the technical capacity and the professional capability to carry out the action to be financed. They must provide evidence of their knowledge and experience in the field of animal related infrastructure and animal transport operations. They should provide certification and descriptions of projects and activities undertaken in the last three years and more particularly of projects related to the relevant issue. They must provide detailed curriculum vitae of each member of the team and demonstrate the managerial capabilities of the project director and manager, including his or her educational background, degrees and diplomas, professional experience, research work and publications. Applicants must demonstrate that national competent authorities in the Member States and organisations applying for the action are committed to the objectives of the project and to support the principle of introducing a certification scheme for control posts which is to be implemented by the action. They must provide evidence of the contacts and international stakeholders that they intend to consult, in particular as regards certification, and whose resources they intend to draw upon in the course of the execution of the preparatory action. 3. Award criteria The following general award criteria shall apply:  soundness of the approach (20 %),  organisation of work and degree of involvement of competent authorities/organisations in the Member States covered by the action (30 %),  interest of project at European level and multiplier effect (30 %),  cost effectiveness ratio of the project (20 %). The coverage of more than three Member States in Phase 2 of the action will be regarded as an asset. 4. Level of co-financing The preparatory action will be divided in two phases:  Phase 1 shall include a feasibility study, recommendations and specifications for the establishment of a certification scheme for control posts with a maximum amount granted of EUR 300 000 covering at maximum 90 % of the eligible costs,  Phase 2 shall include the building or the renovation of pilot control posts and the validation of a experimental certification scheme for control posts to be harmonised with EU requirements with a maximum amount granted of EUR 3 700 000 and at maximum 70 % of the total eligible costs of the operation. This action shall cover at least three Member States and it shall depend on the approval of the feasibility study of Phase 1. 5. Time schedule The preparatory action shall be performed by one call for proposals. The call is expected to be launched in June 2008 and will be open for three months. The award decision is expected in 2008 or early in 2009. Appropriations 2008: 17 04 03 03  Control posts (resting points) in relation to the transport of animals: EUR 4 000 000 Number of specific actions planned: One call for proposals. This action shall be governed by the rules laid down in Title VI of Part One of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities and Title VI of Part One of Commission Regulation (EC, Euratom) No 2342/2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities. II. Pilot project under budget line 17 01 04 06 Legal basis: Article 49(6) point (a) of Council Regulation (EC, Euratom) No 1605/2002 Appropriations 2008: 17 01 04 06  pilot project: improved methods for animal-friendly production: EUR 1 000 000 Number of specific actions planned: An open call for tender for a contract for services is expected to be launched in June 2008. The contract will be signed before the end of the year. The action shall be governed by the rules laid down in Title V of Part One of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities and Title V of Part One of Commission Regulation (EC, Euratom) No 2342/2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities.